DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-10 and 16-25 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims 1-10 and 21-23 is a valve system having the combination of a bushing with a valve member having a valve shaft rotatably received in the first opening of the bushing in which the valve shaft has a recess with an actuator in which a portion of the actuator is in the second opening of the bushing with the adapter second shape is different than the body first shape and includes more contact surfaces than the first shape in which the second shape of the actuator shaft end portion is press fit onto the actuator shaft with the adapter is press fit to the actuator shaft to move the valve member open and closed.  The primary reason for the allowance of the claims 16-20 and 24-25 is a valve system having the combination of an actuator shaft with an end portion having a generally double-d shape, wherein the generally double-d shape includes a perimeter formed from diametrically opposed arc segments of a circle, the circle being truncated on opposite sides thereof by a pair of chords equidistant from and parallel to a diameter which perpendicularly bisects the arc segments in combination with the rest of the device as cited in claim 16.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Naylor, Yasuoka, and Davis disclose a bushing/bearing in rotary valves.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 



/John Bastianelli/
Primary Examiner, Art Unit 3753
571-272-4921